Case 4:20-cv-00124-HLM-WEJ Document 107 Filed 12/14/20 Page 1 of 2



                                                                          FILED IN CHAMBERS
                                                                             U.S.D.C. ROME

                  IN THE UNITED STATES DISTRICT COURT                     Dec 14 2020
                                                                    Date: __________________________

                 FOR THE NORTHERN DISTRICT OF GEORGIA               JAMES N. HATTEN, Clerk


                             ROME DIVISION
                                                                         s/Kari Butler
                                                                    By: ____________________________
                                                                             Deputy Clerk


BILLY PASLEY and MYRA GREEN,

        Plaintiffs,                        CIVIL ACTION FILE

   v.                                      NO. 4:20-CV-124-HLM-WEJ


RELOGIO, LLC, et al.,

        Defendants.


                          ORDER FOR SERVICE OF
                      REPORT AND RECOMMENDATION

        The Report and Recommendation of the United States Magistrate Judge

made in accordance with 28 U.S.C. § 636(b)(1), Fed. R. Civ. P. 72(b), N.D. Ga. R.

72.1(B), (D), and Standing Order 14-01 (N.D. Ga. Aug. 15, 2014), has been filed.

The Clerk is DIRECTED to serve upon counsel for the parties and directly upon

any unrepresented parties a copy of the Report and Recommendation and a copy

of this Order.

        Pursuant to 28 U.S.C. § 636(b)(1), each party may file written objections,

if any, to the Report and Recommendation within FOURTEEN (14) DAYS of

service of this Order.     Should objections be filed, they shall specify with
Case 4:20-cv-00124-HLM-WEJ Document 107 Filed 12/14/20 Page 2 of 2




particularity the alleged error(s) made (including reference by page number to any

transcripts if applicable) and shall be served upon the opposing party. The party

filing objections will be responsible for obtaining and filing the transcript of any

evidentiary hearing for review by the District Court. If no objections are filed,

the Report and Recommendation may be adopted as the opinion and order of the

District Court, and on appeal, the Court of Appeals will deem waived any

challenge to factual and legal findings to which there was no objection, subject to

interests-of-justice plain error review. 11th Cir. R. 3-1.

      The Clerk is DIRECTED to submit the Report and Recommendation with

objections, if any, to the District Court after expiration of the above time period.

      SO ORDERED AND DIRECTED, this 14th day of December, 2020.




                      __________________________
                      WALTER E. JOHNSON
                      UNITED STATES MAGISTRATE JUDGE




                                        2
